Citation Nr: 0332155	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-20 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic peripheral 
neuropathy claimed as the result of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from December 1967 to December 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, determined that the veteran had not submitted 
a well-grounded claim of entitlement to service connection 
for chronic peripheral neuropathy and denied the claim.  In 
September 1998, the RO adjudicated the veteran's entitlement 
to service connection for chronic peripheral neuropathy on 
the merits and denied the claim.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam War.  

2.   The veteran's chronic peripheral neuropathy has been 
shown to be a result of exposure to Agent Orange during 
service.


CONCLUSION OF LAW

Chronic peripheral neuropathy as a result of exposure to 
Agent Orange was incurred in or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.313 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the veteran's entitlement to 
service connection for chronic peripheral neuropathy, the 
Board observes that the Department of Veterans Affairs (VA) 
has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
veteran has been afforded a VA examination for compensation 
purposes.  The examination report is of record.  An April 
2002 RO letter to the veteran informed him of the evidence 
needed to support his claim; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim. Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs,   345 F.3d 1334 
(Fed. Cir. 2003).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  

Under the provisions of 38 C.F.R. § 3.309(e) (2003), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2003) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era and has a disease listed in 38 C.F.R. § 3.309(e) 
(2003) shall be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  38 
C.F.R. § 3.307(a)(6)(iii) (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2003).  

The veteran's service medical records make no reference to a 
chronic neurological disorder.  At his December 1969 physical 
examination for service separation, the veteran was reported 
to exhibit no neurological abnormalities.  The veteran's 
service records indicate that he served with the Army in the 
Republic of Vietnam.  

Clinical documentation from the James H. Quillen College of 
Medicine Family Practice Center dated in 1994 states that the 
veteran presented complaints of bilateral foot numbness of 
several months' duration.  A treatment record from the James 
H. Quillen College of Medicine Family Practice Center dated 
in 1996 notes that the veteran complained of bilateral hand 
and foot numbness of many years' duration.  An impression of 
"peripheral neuropathy - etiology unsure" was advanced.  

In his August 1996 informal claim for service connection, the 
veteran claimed that he was extensively exposed to Agent 
Orange while in the Republic of Vietnam.  He stated that he 
experienced bilateral hand and foot numbness which he 
attributed to his Agent Orange exposure.  

A February 1997 neurological evaluation from Gamal S. 
Boutros, M.D., states that the veteran complained of 
increasing bilateral hand and leg numbness.  He clarified 
that he had experienced similar complaints for "a few 
years."  The veteran presented a history of Agent Orange 
exposure.  An impression of sensory peripheral neuropathy was 
advanced.  A March 1997 electromyographic study from Ziad A. 
Blaik, M.D., conveys that the veteran exhibited findings 
consistent with minimal distal demyelinating peripheral 
neuropathy.  A May 1997 treatment record from Dr. Boutros 
reports that the veteran exhibited electromyographic findings 
consistent with demyelinating peripheral neuropathy.  An 
impression of demyelinating peripheral neuropathy was 
advanced.  

A September 1997 treatment record from Dr. Boutros conveys a 
diagnostic assessment of "peripheral neuropathy presumed to 
be diabetic versus exposure to Agent Orange."  A December 
1997 treatment entry from Dr. Boutros clarifies that the 
veteran's peripheral neuropathy was either due to Agent 
Orange exposure or possibly diabetic in nature.  

A March 1998 physical evaluation from Dr. Boutros states that 
the veteran was diagnosed with sensory peripheral neuropathy.  
The physician clarified that the veteran's "neuropathy is 
felt to be most consistent with Agent Orange."  A June 1998 
neurological evaluation from G. Dean Wilson, Jr., M.D., 
advances an impression of "predominately sensory peripheral 
neuropathy - demyelinating possibly related to Agent 
Orange."  

At a May 2002 VA examination for compensation purposes, the 
veteran was noted to have a history of diabetes mellitus and 
bilateral peripheral neuropathy affecting the hands and the 
feet.  The veteran was diagnosed with Type II diabetes 
mellitus.  An impression of "sensory peripheral neuropathy, 
etiology uncertain" was advanced.  The VA neurological 
examiner commented that the etiology of the veteran's 
peripheral neuropathy was "uncertain, but very well could be 
consistent with Agent Orange."  He noted that an extensive 
evaluation "for other causes has been unremarkable."  A 
February 2003 VA physical evaluation states that the 
veteran's peripheral neuropathy was not caused by his 
diabetes mellitus.  

In February 2003, the RO established service connection for 
Type II diabetes mellitus based upon the veteran's presumed 
exposure to Agent Orange while in the Republic of Vietnam.  
In May 2003, the RO established service connection for 
post-operative prostate cancer residuals based upon the 
veteran's presumed Agent Orange exposure.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
served in the Republic of Vietnam.  Service connection has 
been established for both diabetes mellitus and prostate 
cancer residuals secondary to his presumed Agent Orange 
exposure. The veteran has been repeatedly diagnosed with 
chronic peripheral neurology consistent with a history of 
Agent Orange exposure.  The report of the May 2002 VA 
examination for compensation purposes notes that while the 
etiology of the veteran's peripheral neuropathy was 
undetermined, it "very well could be consistent with Agent 
Orange."  Given the clinical and examination findings of 
record and in the absence of any competent evidence to the 
contrary, the Board concludes that service connection is 
warranted for chronic peripheral neuropathy.  


ORDER

Service connection for chronic peripheral neuropathy is 
granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



